S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 1 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 9th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 LARRY DAVIS, Appellant                             On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
 No. 05-17-00897-CV          V.                     Trial Court Cause No. CC-17-03232-A.
                                                    Opinion delivered by Chief Justice Wright,
 CWL INVESTMENT COMPANY D/B/A                       Justices Evans and Brown participating.
 BUCKINGHAM COURTS APTS.,
 Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 21st day of May, 2018.




   5                    LM LISA MATZ, Clerk